OPINION — AG — ** COUNTY COMMISSIONERS — SURVEYOR ** QUESTION: " WHERE A LANDOWNER REQUESTS THE ELECTED AND ACTING COUNTY SURVEYOR TO GIVE NOTICES PURSUANT TO 19 O.S. 582 [19-582], 19 O.S. 592 [19-592] TO DETERMINE A DISPUTED BOUNDARY AND THE COUNTY SURVEYOR FILES A WRITTEN DISQUALIFICATION AS TO THAT ONE SURVEY ONLY, AND SUCH LANDOWNER THEN REQUESTS THE BOARD OF COUNTY COMMISSIONERS TO NAME AND APPOINT ANOTHER PERSON TO MAKE SUCH SURVEY, HAS THE BOARD OF COUNTY COMMISSIONERS THE AUTHORITY OR DUTY TO MAKE SUCH APPOINTMENT ? " — SEE OPINION (VACANCY, COUNTY OFFICE, APPOINTMENT) CITE: 51 O.S. 10 [51-10], 19 O.S. 582 [19-582] [19-582], 19 O.S. 592 [19-592] (FRED HANSEN)